STANLEY MILLEDGE, Circuit Judge.
This appeal is from a summary money judgment in favor of the plaintiff. The plaintiff sued for the price of some steel lockers. The defense was that goods delivered were not of the agreed quality. This presented an issue of fact. In support of the motion for summary judgment the plaintiff submitted an affidavit attaching copies of correspondence from which inferences strongly in favor of the plaintiff might be drawn. These documents do not settle the question of the quality of the lockers. The defendant was not required to put on evidence with contrary inference. In any event, it does not disprove the counterclaim. A summary proceeding is not a trial by affidavit. It is sufficient to cite one of the many cases stating the rule for entering summary judgments— Manning v. Clark (Fla.), 71 So. 2d 508.
The judgment appealed from is reversed.